Exhibit 10.30

THIRD AMENDMENT TO THE

CLUBCORP EMPLOYEE STOCK OWNERSHIP PLAN

This Amendment is made to be effective January 1, 2006, by ClubCorp, Inc., a
Delaware corporation, formerly ClubCorp International, Inc. (“ClubCorp”).

WITNESSETH:

WHEREAS, ClubCorp maintains the ClubCorp Employee Stock Ownership Plan (“ESOP”);

WHEREAS, ClubCorp amended and restated the ESOP, effective January 1, 2001;

WHEREAS, ClubCorp most recently amended and restated the ESOP, effective July 1,
2003;

WHEREAS, ClubCorp now desires to amend the ESOP to change the trustee provisions
to increase the discretion of the Trustees of the Plan; and

WHEREAS, the ESOP may be amended by ClubCorp pursuant to the provisions of
Article 15 of the ESOP.

NOW, THEREFORE, the ESOP is amended as follows, effective January 1, 2006:

1. Existing Sections 6.01(2) and 6.01(3) are deleted in their entirety and the
following is substituted in their place:

“6.01(2) Notwithstanding anything to the contrary contained herein, Company
Stock shall be valued as of each Semiannual Valuation Date by an independent
appraiser selected and retained by the Trustee; provided, however, that in the
event Company Stock is traded on a generally recognized market, the foregoing
sentence shall not apply. Allocations pursuant to Article 5 shall use the most
current available valuation of Company Stock.

6.01(3) The Trustee’s (or in the case of Company Stock, the appraiser’s)
determination of the Current Value of the assets in the Trust Fund and the Plan
Administrator’s charges or credits to the individual Accounts with respect to
Participants, Beneficiaries, or Alternate Payees, as provided in Section 6.02,
shall be final and conclusive on all persons ever interested hereunder.”



--------------------------------------------------------------------------------

2. Existing Sections 6.03 and 6.04 are deleted in their entirety and the
following is substituted in their place:

“6.03 Trust Fund. The Trust shall be invested in Company Stock (which is a
qualifying employer security within the meaning of ERISA); provided, however,
that to the extent the Trustee determines it is required under ERISA to do so,
or cash is needed for administrative expenses, withdrawals, diversification
elections, or distributions, and except as otherwise provided in the Trust
Agreement, assets of the Trust Fund shall be invested in investments other than
Company Stock. All purchases of qualifying employer securities, including
Company Stock, shall be for no more than the fair market value, as determined in
good faith by the Trustee in reliance upon an appraisal submitted by an
independent appraiser selected and retained by the Trustee, and no commission
shall be charged with respect to any purchase from a party in interest.

6.04 Voting of Shares. Shares of Company Stock in the Trust shall be voted by
the Trustee in accordance with this Section. In the event the Company Stock is
required to be registered under Section 12 of the Securities Exchange Act of
1934, each Participant will be entitled to give confidential instructions to the
Trustee as to the voting of all shares of Company Stock then allocated to his
Company Stock Account (as outlined above) as to all corporate matters requiring
a shareholder vote. With respect to any corporate matter which involves the
voting of such shares at a shareholder meeting and which constitutes a merger,
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all assets of a trade or business or a similar transaction
specified in regulations under Section 409(e)(3) of the Code, each Participant
(or Beneficiary) will be entitled to give confidential instructions to the
Trustee as to the voting of shares of Company Stock then allocated to his
Company Stock Account regardless of whether Company Stock is required to be
registered. In either event, any allocated Company Stock with respect to which
voting directions are not given shall be voted, and shares of Company Stock held
by the Trust which are not then allocated to Participants’ Company Stock
Accounts shall be voted in the manner determined by the Trustee.”

3. Existing Section 6.08 is deleted in its entirety and the following is
substituted in its place:

“6.08 Emergency Valuation. Subject to Section 6.01(2), it is contemplated that
the Trust will be valued and allocations made only as of each Allocation Date.
However, should the Plan Administrator in good faith determine that, because of
an extraordinary change in general economic conditions or the occurrence of an
event radically affecting the value of all or a substantial part of the Trust,
an abnormal fluctuation in the value of the Trust has occurred since the
preceding Allocation Date, and that it has become necessary to make a
distribution to one (1) or more Participants, Beneficiaries, or Alternate Payees
under the provisions hereof, the Plan Administrator may, in its sole discretion,
to prevent any

 

2



--------------------------------------------------------------------------------

such person from receiving a substantially greater or lesser amount than what he
would be entitled to, based on the current value of the Trust (as defined in
ERISA Section 3(26)), cause a revaluation of the Trust to be made and a
reallocation of the interests therein as of the date such person’s right of
distribution becomes fixed. The Plan Administrator’s determination to make such
emergency valuation and the valuation of the Trust as determined by the Trustee
(or in the case of Company Stock, by the independent appraiser selected by the
Trustee) shall be conclusive and binding on all persons ever interested
hereunder.”

4. Existing Section 13.05 is deleted in its entirety and the following is
substituted in its place:

“13.05 Authority of Plan Administrator. The Plan Administrator is authorized to
take such actions as may be necessary to carry out the provisions and purposes
of the Plan and shall have the authority to control and manage the operation and
administration of the Plan. In order to effectuate the purposes of the Plan, the
Plan Administrator shall have the discretionary power to construe and interpret
the Plan, to supply any omissions therein, to reconcile and correct any errors
or inconsistencies, to decide any questions in the administration and
application of the Plan, to recover in any manner authorized by law any payments
erroneously or wrongfully made from the Plan to Participants or any other person
or entity, and to make equitable adjustments for any mistakes or errors made in
the administration of the Plan. All such actions or determinations made by the
Plan Administrator, and the application of rules and regulations to a particular
case or issue by the Plan Administrator, in good faith, shall not be subject to
review by anyone, but shall be final, binding, and conclusive on all persons
ever interested hereunder. In construing the Plan and in exercising its power
under provisions requiring Plan Administrator approval, the Plan Administrator
shall attempt to ascertain the purpose of the provisions in question and when
such purpose is known or reasonably ascertainable, such purpose shall be given
effect to the extent feasible. Likewise, the Plan Administrator is authorized to
determine all questions with respect to the individual rights of all
Participants and their Beneficiaries and Alternate Payees under this Plan,
including, but not limited to, all issues with respect to eligibility,
Compensation, service, allocation of consolidated contributions and Trust Fund
earnings, and retirement or Termination of Employment, and shall direct the
Trustee concerning the allocation, payment and distribution of all funds held in
trust for purposes of the Plan. The Plan Administrator, in the exercise of any
discretionary powers hereunder, shall not exercise that discretion so as to
discriminate in favor of Highly Compensated Employees. The Plan Administrator
shall establish investment objectives and monitor, or cause to be monitored, the
investment performance of the Trustee or any Investment Manager which may be
appointed with respect to any assets of the Plan.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Third Amendment to the ESOP in
multiple copies on this 23rd day of March, 2006, to be effective as set forth
herein.

 

CLUBCORP, INC.

By:  

/s/ Tom Henslee

Title:   EVP, Secretary and General Counsel

The Trustees consent to the provisions of this Third Amendment that affect their
duties and responsibilities.

 

TRUSTEES:

/s/ Murray Siegel

Murray Siegel

/s/ Jack Lupton

Jack Lupton

/s/ Dave Woodyard

Dave Woodyard

/s/ Mary Cowser

Mary Cowser

 

4